IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 133 MM 2015
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
ROBERT TALECKI,                            :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.